2016 UT App 29



               THE UTAH COURT OF APPEALS

                       TERRY C. OSBORNE,
                          Appellant,
                               v.
                      KYLENE H. OSBORNE,
                           Appellee.

                            Opinion
                       No. 20150022-CA
                    Filed February 11, 2016

            Fourth District Court, Provo Department
              The Honorable David N. Mortensen
                         No. 114402509

        Chad C. Shattuck and Spencer K. Ricks, Attorneys
                         for Appellant
            D. Grant Dickinson, Attorney for Appellee

 JUDGE KATE A. TOOMEY authored this Opinion, in which JUDGE
   GREGORY K. ORME and JUSTICE JOHN A. PEARCE concurred. 1

TOOMEY, Judge:

¶1     Terry C. Osborne (Husband) appeals from the trial court’s
second amended divorce decree, challenging the property
distribution and award of alimony. We affirm in part, reverse in
part, and remand.




1. Justice John A. Pearce began his work on this case as a
member of the Utah Court of Appeals. He became a member of
the Utah Supreme Court thereafter and completed his work on
this case sitting by special assignment as authorized by law. See
generally Utah R. Jud. Admin. 3-108(3).
                        Osborne v. Osborne


                         BACKGROUND

¶2    Husband and Kylene H. Osborne (Wife) were married in
1989 and had one child together. 2 Husband petitioned for
divorce in 2011, and after a bench trial in early 2014, the trial
court entered findings of fact and conclusions of law and a
decree of divorce. Husband raised a number of objections in a
motion to amend judgment. The court granted this motion in
part and denied it in part, and ultimately entered a second
amended divorce decree dissolving the parties’ marriage,
awarding physical custody of the child to Wife, and resolving
various issues including alimony and the distribution of
property.

¶3       The trial court’s second amended decree awarded the
marital home—a house the parties purchased during their
marriage—to Wife, but ordered her to refinance the mortgage or
sell it. It ordered an equal division of the equity or, in the event
of a sale, an even split of the proceeds. The court found that
Wife’s valuation of the house was consistent with the current tax
value shown in one of Husband’s exhibits, and Husband
testified the parties currently owed $167,000 on the house. Based
on these findings, the court determined the parties had $188,400
in equity in the house. 3



2. “On appeal from a bench trial, we view the evidence in a light
most favorable to the trial court’s findings, and therefore recite
the facts consistent with that standard. However, we present
conflicting evidence to the extent necessary to clarify the issues
raised on appeal.” Kidd v. Kidd, 2014 UT App 26, ¶ 2 n.1, 321 P.3d
200 (citations and internal quotation marks omitted).

3. Husband draws our attention to an apparent typographical
error in the trial court’s subtraction of the amount owed on the
house from the amount of its value. Because we remand for a
                                                    (continued…)


20150022-CA                     2                 2016 UT App 29
                        Osborne v. Osborne


¶4      The second amended decree also ordered the division of
the parties’ personal property. The court identified what would
be awarded to each party, noted the values Husband and Wife
placed on them, and then determined the value of each item. For
some items, this was simply the average between each party’s
valuations. Where the court deviated from this method, it
explained the basis for doing so. For example, the court noted
that Husband valued Wife’s jewelry at $10,000, whereas Wife
valued it at $700. In awarding the jewelry to Wife, the court
found its value to be $1,000, explaining that Wife was more
knowledgeable than Husband about the jewelry’s worth. In
total, the court ordered that Husband would receive personal
property valued at $12,430, Wife would receive personal
property valued at $7,275, and Husband owed Wife the
difference between those amounts.

¶5      The court similarly valued and divided the vehicles
owned by the parties. Although the court awarded some
vehicles to Wife and others to Husband, it ordered the sale of a
particular car. The court determined that even though Husband
had inherited the car before the marriage, it was a marital asset
because the car’s increase in value was attributable to
investments made from the marital estate, including income
from the marital business and Husband’s time and effort. After
rejecting the parties’ valuations of the car, the court ordered its
appraisal and sale. The decree gave Husband the option to
purchase the car at the appraised price and provided that the
sale proceeds would be split evenly.

¶6    The trial court next determined that Husband would pay
Wife alimony in accordance with Utah Code section 30-3-5(8). In


(…continued)
recalculation of the equity in the house, we need not address this
mathematical error further.




20150022-CA                     3                2016 UT App 29
                       Osborne v. Osborne


attempting to equalize the parties’ standards of living as near as
possible, the court considered Wife’s ability to produce income.
It found Wife’s testimony on the subject credible, and concluded
that her net monthly income was $2,613. 4 The court also
considered Wife’s financial condition and need, and determined
that her expenses left a $769 monthly shortfall. It then evaluated
Husband’s ability to pay spousal support, and found that
Husband had a net monthly income of $2,876.19—which
exceeded his need by $643. 5 Although Husband did not have the
ability to pay all of Wife’s needs, the court equalized their
incomes by ordering Husband to pay $706 in monthly alimony. 6
After the parties’ child reaches the age of eighteen, alimony will
increase to $874 per month. Husband appeals.


                      ISSUES ON APPEAL

¶7    Husband contends the trial court erred in calculating the
value of and equity in the parties’ house. Relatedly, Husband
contends the court should have ordered an appraisal of its fair
market value. Next, Husband contends the court exceeded its


4. This figure included child support.

5. The court actually stated that “[Husband’s] need exceeds his
income by $643,” but the court found his monthly net income to
be $2,876.19 and his actual monthly need to be $2,234.14, leaving
him $643 in excess of his needs. That math would be consistent
with the court’s finding on the next page that “Husband can
afford . . . $643 per month in alimony.” We therefore conclude
the court intended to communicate that Husband’s income
exceeds his needs.

6. One place in the second amended decree identified the
amount of alimony as $764 per month. Both parties agree that
despite this discrepancy, $706 is the amount the court awarded.




20150022-CA                     4               2016 UT App 29
                        Osborne v. Osborne


discretion in valuing and dividing various items of personal
property. Finally, Husband contends the court erred in its award
of alimony to Wife because it did not properly evaluate his
ability to pay and failed to impute income to her.


                            ANALYSIS

                       I. The Marital House

¶8     Husband challenges the trial court’s findings with regard
to both the overall value of and the equity in the parties’ house.
We address each calculation in turn.

A.     The Value of the House

¶9     Husband first argues that the trial court erred in finding
that the house was worth $285,400. He argues that the court’s
reliance on the 2013 tax-assessed value is misplaced because that
value “appears to be based on outdated facts and information.”
He also asserts that the 2013 tax-assessed value is out of step
with comparable market values for nearby houses.

¶10 We review the trial court’s factual findings for clear error.
Olson v. Olson, 2010 UT App 22, ¶ 9, 226 P.3d 751. “A trial court’s
factual determinations are clearly erroneous only if they are in
conflict with the clear weight of the evidence, or if this court has
a definite and firm conviction that a mistake has been made.”
Kimball v. Kimball, 2009 UT App 233, ¶ 14, 217 P.3d 733 (citation
and internal quotation marks omitted). In conducting a review
for clear error, we give “due regard . . . to the opportunity of the
trial court to judge the credibility of the witnesses.” Utah R. Civ.
P. 52(a).

¶11 We conclude that Husband has not demonstrated the trial
court clearly erred in valuing the house at $285,400. Although
Husband testified the house was worth $425,000, the court based



20150022-CA                     5                 2016 UT App 29
                        Osborne v. Osborne


its calculation on Wife’s financial declaration, which stated that
the current value was $269,600, and on Husband’s exhibit that
showed the 2013 current tax value as $285,400. The court
deemed the tax value and Wife’s declaration consistent with one
another, finding $285,400 to be the total value of the house. On
appeal, Husband attacks the quality of the evidence the court
relied upon, but he has not shown it was legally insufficient to
support the finding of the house’s value. Because the court’s
valuation of the house has adequate evidentiary support, it is not
clearly erroneous.

¶12 Husband also argues the trial court erred by declining to
order an appraisal of the house. Because trial courts “have
considerable discretion concerning property distribution in a
divorce proceeding,” they have discretion to decide whether to
order an appraisal. See Dahl v. Dahl, 2015 UT 79, ¶ 119.
Accordingly, we presume the court’s determinations are valid,
only disturbing the court’s action if “a clear and prejudicial
abuse of discretion is demonstrated.” Id. (citations and internal
quotation marks omitted).

¶13 Husband asserts the trial court should have ordered an
appraisal of the house’s value because of “the vast disparity
between the estimated values argued by each party.” In support,
Husband cites the court’s decision to order an appraisal of the
car and argues it likewise should have ordered an appraisal of
the house. But the court’s decision to order an appraisal of the
car came after it rejected the credibility of the starkly different
valuations offered by the parties. In contrast, the court credited
evidence submitted by both parties concerning the valuation of
the house. Because of the consistency between Wife’s declaration
and Husband’s exhibit listing the tax valuation, the court was
able to value the house at $285,400. And because it could rely on
credible evidence to determine the value of the house, it had no
need to order an independent appraisal. Under these
circumstances, Husband has not demonstrated that the court’s



20150022-CA                     6                2016 UT App 29
                        Osborne v. Osborne


decision declining to order an appraisal of the house was outside
the bounds of the court’s discretion. Accordingly, we affirm its
refusal to order an appraisal.

B.     The Equity in the House

¶14 Husband next challenges the trial court’s finding as to the
equity in the marital house. He contends the court “wrongly
used the original cost of the mortgage instead of the then current
balance owing on the mortgage to subtract from the estimated
market value to determine the equity in the marital home.” As
with Husband’s challenge to the court’s valuation of the house,
we review the court’s calculation of the equity for clear error. See
Olson v. Olson, 2010 UT App 22, ¶ 9, 226 P.3d 751.

¶15 To calculate equity, the trial court used the difference
between the amount owed on the mortgage and the amount it
found was the house’s total value. The court’s finding with
regard to the amount owed on the mortgage was therefore a key
component of its equity calculation. It determined the amount
owed on the mortgage by expressly relying on Husband’s
testimony that “the parties currently owe $167,000.” Husband
points out on appeal that “the trial court misstate[d] the
Husband’s testimony pertaining to the remaining balance due
on the mortgage.” We agree.

¶16 Although the trial court expressly credited Husband’s
testimony as to the amount owed on the house, its order did not
accurately reflect that testimony. In conformity with his financial
declaration, Husband testified that the original amount of the
mortgage was $167,000, and he consistently testified that the
remaining amount owed was approximately $70,000. He
testified that the parties paid approximately $100,000 toward the
mortgage over ten years, and his financial declaration attached a
bank statement showing that the principal amount remaining on
the mortgage as of December 2013 was $70,389.75. Thus, the
court’s finding regarding Husband’s testimony is contrary to the


20150022-CA                      7                2016 UT App 29
                        Osborne v. Osborne


clear weight of the evidence because Husband in fact provided
evidence that the parties currently owe only $70,000. 7

¶17 As a result of its misstatement of Husband’s testimony,
the court’s equity calculation used the original mortgage amount
of $167,000, and this led to Husband receiving a smaller dollar
amount for the house’s equity than the court intended. Because
we conclude that the court clearly erred in its finding with
regard to the amount owed on the mortgage, we set aside its
order concerning the equity in the house and remand for a
recalculation that accurately reflects the testimony upon which
the court relied.

                       II. Personal Property

¶18 Next, Husband contends the trial court exceeded its
discretion in its valuation and distribution of certain items of
personal property, including the car and jewelry. “[T]he
overarching aim of a property [distribution] . . . is to achieve a
fair, just, and equitable result between the parties.” Dahl v. Dahl,
2015 UT 79, ¶ 131 (second alteration and omission in original)
(citation and internal quotation marks omitted). “Trial courts
have considerable discretion in determining . . . property
distribution [and valuation] in divorce cases, and will be upheld
on appeal unless a clear and prejudicial abuse of discretion is
demonstrated.” See Stonehocker v. Stonehocker, 2008 UT App 11,
¶ 8, 176 P.3d 476 (omission in original) (citation and internal
quotation marks omitted). Additionally, “[i]n reviewing a


7. Wife argues on appeal that because Husband’s testimony was
“equivocal” and “not certain” about the amount owed, the trial
court did not clearly err in finding that the amount owed was
$167,000. We are not persuaded by her argument because the
court specifically found that Husband was credible on this
subject.




20150022-CA                     8                 2016 UT App 29
                        Osborne v. Osborne


property distribution, we will not set aside findings of fact,
whether based on oral or documentary evidence, unless they are
clearly erroneous, and we give due regard to the district court’s
superior position from which to judge the credibility of the
witnesses.” Dahl, 2015 UT 79, ¶ 121.

A.     The Car

¶19 Husband contends that even though the car “obtained the
status of marital property because of . . . the repairs and
improvements done on the car during the marriage,” “those
repairs and improvements do not deprive [it] of its pre-marital
value before the improvements were made.” Thus, Husband
posits, the “pre-marital value held by . . . Husband should be . . .
excluded from the division of the proceeds of the sale once the
car is sold.” We are not persuaded.

¶20 To begin, Husband has not complied with this court’s
requirement that the appellant’s brief contain a “citation to the
record showing that the issue was preserved in the trial court” or
a statement of the grounds for seeking review of this issue. See
Utah R. App. P. 24(a)(5)(A)–(B). “An issue is preserved for
appeal only if it was ‘presented to the trial court in such a way
that the trial court [had] an opportunity to rule on [it].’”
Wohnoutka v. Kelley, 2014 UT App 154, ¶ 4, 330 P.3d 762
(alterations in original) (quoting 438 Main St. v. Easy Heat, Inc.,
2004 UT 72, ¶ 51, 99 P.3d 801). Although Husband argued that
the trial court should award the car to him, he has not provided
a specific citation showing that he argued he is entitled to the
premarital portion of the car’s value even if the car is marital
property. See id. This failure matters because issues that are not
raised before the trial court “‘are usually deemed waived.’” Id.
¶ 3 (quoting 438 Main St., 2004 UT 72, ¶ 51).

¶21 In any event, Husband has not carried his burden on
appeal. To demonstrate error, an appellant must support his
argument with reasoned analysis based on relevant legal


20150022-CA                     9                 2016 UT App 29
                       Osborne v. Osborne


authority. See Simmons Media Group, LLC v. Waykar, LLC, 2014 UT
App 145, ¶ 37, 335 P.3d 885. Where the contentions on appeal are
“‘asserted without the support of legal reasoning or authority,’”
this court “will not assume the appellant’s burden of argument
and research.” Crossgrove v. Stan Checketts Props., LLC, 2015 UT
App 35, ¶ 6, 344 P.3d 1163 (quoting Angel Inv’rs, LLC v. Garrity,
2009 UT 40, ¶ 36, 216 P.3d 944). Here, the court ruled that
because the car had been inextricably commingled with the
marital estate, the proceeds of its sale would be split evenly
between the parties. On appeal, Husband contends the court was
required to award him the pre-marital portion of the car’s value,
but he does not support this proposition with legal authority,
nor does he discuss any Utah case law analyzing property
distribution or commingling. Consequently, he has not
convinced us that the court exceeded its discretion in making the
property distribution with regard to the car.

B.    Methodology in Valuing the Personal Property

¶22 Husband contends the trial court exceeded its discretion
by employing different methods to calculate the value of the
parties’ personal property. Husband recognizes the court often
determined the value of each item by “averaging the estimated
values of each party,” but contends it exceeded its discretion
when it “chose one party’s value over the other without
providing any factual finding as to why it did so.” 8 In support,
Husband cites the court’s valuation of Wife’s jewelry, and argues
that instead of adopting Wife’s valuation of the jewelry, it
should have “split[] the difference per its own methodology”


8. We disagree with Husband’s characterization of the trial
court’s decision to adopt Wife’s valuation of the jewelry. The
court explained why it chose Wife’s valuation over Husband’s,
reasoning that Wife was more knowledgeable than Husband
about the jewelry’s worth.




20150022-CA                   10                2016 UT App 29
                        Osborne v. Osborne


between his valuation of $10,000 and Wife’s valuation of $700. 9
According to Husband, the court’s valuations led to an
unbalanced apportionment of the marital property.

¶23 Husband has not carried his burden of persuasion on
appeal. In particular, he has not shown he preserved the
argument that the trial court could not employ different
methodologies in finding values for the personal property. See
Utah R. App. P. 24(a)(5)(A) (requiring that the appellant’s brief
include “citation to the record showing that the issue was
preserved in the trial court”). Husband also failed to support his
argument with any legal authority or reasoned analysis. See
Smith v. Smith, 1999 UT App 370, ¶ 8, 995 P.2d 14 (“Briefs must
contain reasoned analysis based upon relevant legal authority.”
(citing Utah R. App. P. 24(a)(9))). Husband’s challenge to the
valuations of the personal property is essentially an attempt to
retry the matter on appeal. “When acting as the trier of fact, the
trial judge is entitled to give conflicting opinions whatever
weight he or she deems appropriate.” Newmeyer v. Newmeyer,
745 P.2d 1276, 1278 (Utah 1987). In attacking the court’s
weighing of the valuation evidence, Husband has not
demonstrated that it clearly erred in its findings or otherwise
exceeded the bounds of its discretion. Accordingly, we reject this
challenge to the court’s order.

                           III. Alimony

¶24 Husband next challenges the trial court’s alimony award
to Wife. Specifically, he contends the court did not properly


9. Although the record suggests that some of Wife’s jewelry was
separate property either because it was a gift to her or was
acquired before marriage, neither party questions the propriety
of treating the jewelry at issue here as a marital asset; the parties
contest only the value to be placed on that asset.




20150022-CA                     11                 2016 UT App 29
                        Osborne v. Osborne


evaluate two factors involved in determining alimony, namely,
Wife’s ability to produce income and his ability to pay alimony.

¶25 Utah Code section 30-3-5(8)(a) sets forth the factors trial
courts must consider in fashioning an alimony award. Utah
Code Ann. § 30-3-5(8)(a) (LexisNexis 2013). Among other things,
the court must consider “the recipient’s earning capacity or
ability to produce income” and “the ability of the payor spouse
to provide support.” Id. “Trial courts have considerable
discretion in determining alimony . . . and [determinations of
alimony] will be upheld on appeal unless a clear and prejudicial
abuse of discretion is demonstrated.” Boyer v. Boyer, 2011 UT
App 141, ¶ 9, 259 P.3d 1063 (alteration and omission in original)
(citation and internal quotation marks omitted). Moreover, “[i]f a
trial court considers [the statutory] factors in setting an award of
alimony, we will not disturb its award absent a showing that
such a serious inequity has resulted as to manifest a clear abuse
of discretion.” Connell v. Connell, 2010 UT App 139, ¶ 9, 233 P.3d
836. Generally, a trial court acts within the bounds of its
discretion so long as there is a reasonable basis for its decision.
See Riley v. Riley, 2006 UT App 214, ¶ 15, 138 P.3d 84. “We review
challenges to findings of fact for clear error . . . .” Kidd v. Kidd,
2014 UT App 26, ¶ 13, 321 P.3d 200 (citation and internal
quotation marks omitted).

A.     Wife’s Ability to Produce Income

¶26 Husband argues that the trial court did not adequately
consider Wife’s earning capacity. In particular, he contends the
court should have imputed income to Wife. Husband asserts
Wife had a greater earning capacity than the court recognized
because Wife’s stated income accounted for only a thirty-six
hour work week and because, according to Husband, Wife was
capable of working forty hours per week. He further argues that
Wife historically held two jobs during the marriage and was
equally capable of working more than one job after the divorce.



20150022-CA                     12                 2016 UT App 29
                        Osborne v. Osborne


¶27 Generally, the court may impute income to a spouse for
purposes of calculating alimony if “there is insufficient evidence
of the statutory alimony factors.” Dahl v. Dahl, 2015 UT 79, ¶ 116.
A court may also “impute income to an underemployed spouse
for purposes of calculating alimony,” but “only if, upon
examining the spouse’s historical and current earnings, it
determines that the spouse is voluntarily unemployed or
underemployed.” Connell, 2010 UT App 139, ¶ 16 (citation and
internal quotation marks omitted).

¶28 In this case, the trial court was silent as to whether Wife
was voluntarily underemployed.10 Although Husband asserts
that “once the process of litigating the divorce began, [Wife]
voluntarily became underemployed by dropping down to only
one job,” he does not support this assertion with record evidence
and has not shown that the court clearly erred in not finding
voluntary underemployment. Without such a finding, imputing
income was unnecessary if there was sufficient evidence of
Wife’s ability to produce income. See id.; see also Dahl, 2015 UT
79, ¶ 116. Notably, Husband does not argue there was
insufficient evidence regarding this factor.

¶29 Additionally, Husband has not established that the trial
court did not adequately consider Wife’s ability to produce
income. The court specifically found Wife’s testimony on the
subject to be credible, and it was aware that Wife had primary
custody of the parties’ child. Despite Husband’s testimony that
Wife worked two jobs during the marriage, Wife testified she
could not obtain a second job now because of the child. See
generally Tobler v. Tobler, 2014 UT App 239, ¶ 40, 337 P.3d 296
(explaining that Utah courts “have recognized that a recipient
spouse’s earning capacity may be affected by the custody of


10. By contrast, the court explicitly found that Husband was
voluntarily underemployed.




20150022-CA                    13                2016 UT App 29
                        Osborne v. Osborne


children”); Endrody v. Endrody, 914 P.2d 1166, 1170, 1172 (Utah
Ct. App. 1996) (indicating that a spouse’s child care
responsibilities may support a court’s decision not to impute
income to that spouse). Under these circumstances, the evidence
did not compel a finding that Wife was capable of earning more
than she is at her current level of employment. Husband
disagrees with the court’s evaluation of this alimony factor but
fails to demonstrate that the decision was either unsupported or
an abuse of discretion. Accordingly, we are not persuaded the
court erred in not imputing income to Wife or that it did not
adequately consider her ability to produce income.

B.    Husband’s Ability to Pay Spousal Support

¶30 Finally, Husband argues the trial court erred in
evaluating his ability to provide support by failing to account for
his anticipated “$300 per month health insurance costs” and
“$100 in dog care expenses.” We are not persuaded the court
exceeded its discretion by omitting those expenses.

¶31 With regard to health insurance expenses, Husband’s
financial declaration stated in the left-hand column for
quantifying various monthly expenses that Husband spent $150
per month for health care, including prescriptions and doctor
visits. In the right-hand column describing each category of
expense, Husband added to the line for “health care insurance
premiums” that he expected to spend $300 per month. 11
Nevertheless, Husband did not include this $300 when he
totaled his monthly expenses. When the trial court evaluated
Husband’s ability to provide spousal support, it deemed
“[Husband’s] claimed expenses unreasonable in a number of


11. In comparison, Wife’s financial declaration indicated that her
monthly health care expenses were $40 and her monthly health
insurance premiums were $156.




20150022-CA                    14                2016 UT App 29
                        Osborne v. Osborne


particulars,” and either eliminated or reduced several amounts
Husband claimed in the left-hand column of his financial
declaration. The court did not alter the $150 noted for health care
expenses. The court then totaled the expenses in the left-hand
column in the same manner that Husband had totaled his
expenses in the declaration. As a result, the court’s total
calculation of Husband’s needs did not include $300 for
Husband’s expected health insurance premiums as listed in the
right-hand column, but it did include $150 for other health care
expenses as listed in the left-hand column. In other words, the
court accounted for all of Husband’s health care expenses in the
left-hand column. In light of this, Husband has not shown that
the trial court exceeded its discretion by not including $300 for
health insurance.

¶32 Regarding dog care expenses, Wife originally claimed to
spend $160 per month for miscellaneous expenses, including dog
food and pet grooming. In evaluating her needs, the trial court
noted that Wife had similarly “overstated” her expenses and
ultimately reduced the $160 to $60. The court explained that
because it had awarded the dog to Husband, “[Wife] will not be
buying dog food or getting the dog groomed.” Husband
contends the court should have “add[ed] the corresponding $100
in dog care expenses to the Husband’s budget.” Although the
court took pet expenses into account when reducing Wife’s
expenses, it apparently decided it was not appropriate to add
$100 for pet expenses to Husband’s expenses. We cannot say that
this choice was a clear abuse of discretion considering the court
had determined it had to equalize the parties’ standard of living
given its finding that “the parties cannot afford a divorce.” See
Woolums v. Woolums, 2013 UT App 232, ¶ 10, 312 P.3d 939
(indicating that the trial court’s evaluation of the reasonableness
of the claimed expenses in a divorce proceeding fell within its
broad discretion to determine an appropriate alimony award);
see also Fish v. Fish, 2010 UT App 292, ¶ 30, 242 P.3d 787 (“If there
is not enough combined income available for both spouses to



20150022-CA                     15                 2016 UT App 29
                        Osborne v. Osborne


remain at the standard of living enjoyed during the marriage,
their incomes should be equalized to the extent possible.”). As a
result, we reject Husband’s challenges to the trial court’s
alimony award. 12


                         CONCLUSION

¶33 Husband has not demonstrated that the trial court
exceeded its discretion in dividing the parties’ personal property
or in setting alimony. Accordingly, we affirm the court’s order
with regard to those issues. We also affirm its valuation of the
house and its decision to decline ordering an appraisal.
Nevertheless, we reverse the court’s assessment of the equity in
the house and remand to the trial court for the limited purpose
of recalculating that figure and the corresponding distribution of
assets related to the marital house.




12. Husband also briefly argues that the trial court “failed
entirely to provide any rational basis for increasing alimony after
[the] dependent child is no longer supported” by Wife. It is true
that the court’s order provides that Husband’s alimony
obligation will increase to $874 per month after the parties’ child
turns eighteen years old. But the court provided a rational basis
for its decision by explaining that at that point Husband’s child
support obligation would end. The court then recalculated
Wife’s and Husband’s respective needs and net incomes, and
ordered Husband to pay alimony for a period of time equal to
the length of the marriage. See Richardson v. Richardson, 2008 UT
57, ¶ 11, 201 P.3d 942 (holding that it was within the district
court’s discretion to order a prospective increase in alimony
when child support payments cease).




20150022-CA                    16                2016 UT App 29